Per Curiam.
The defendant in error has filed a motion that this proceeding in error be dismissed for the failure of the plaintiff in error to file and serve briefs. The petition in error was filed on June 28, 1912, and an order was subsequently made by the Chief Justice extending the time for filing the brief of plaintiff in error to December 11, 1912. No brief has been filed in the cause, and it does not appear that any has been served, and the time therefor having long since expired, the motion to dismiss must be granted, and the proceeding dismissed. It will he so ordered.

Dismissed.